DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
Status of Claims
Claims 6-10 are pending, of which Claim 6 is amended.  All claims are examined on the merits.  No new matter is found.
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.
Applicant argues, on page 9 of the Response, that primary reference Sato fails to teach individual openings that have a ratio of L1 to L2 being at least 1.2, where L1 is the length of the opening in a longitudinal direction of the article and L2 is the length of the opening in a width direction of the article.  Examiner respectfully contends that Sato at least contemplates openings that are not limited to being circular or square.  As Applicant already pointed out, Sato discloses, in [0090], that “[t]he shape of the perforation hole in a plan view is not particularly limited and may be, for example, elliptic, triangular, or rectangular…”  While Sato does not give enough specifics as to how these shapes are oriented, i.e. it is not known if the longer dimension of the rectangle is aligned with the longitudinal dimension of the article or that it is necessarily at least 1.2 times that of the shorter dimension of the rectangle, but one skilled in 
Pages 4-7 of the Response appear to be a recount of how the claims had been amended since the beginning and how the Examiner had been interpreting Sato to read on the claimed invention, thus they are not arguments that the Examiner has to address.  On page 8, Applicant appears to offer two possible interpretations of the plurality of openings of Sato for being “extending along the longitudinal direction.”  Examiner wants to clarify that Applicant’s first characterization of Sato, offered in the full paragraph on page 8 of the Response, is her interpretation of the claim language.  And as clearly seen in Fig. 11 of Sato, the openings form parallel lines that extend in the X direction, thus able to meet the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2012/0226250) in view of Becker et al. (US 2004/0162536) and Kuroda et al. (US 2010/0178456).

the surface sheet (11) is formed by applying a water repellent ([0050] and [0058]-[0059], where an oily skin care agent can be applied to the surface sheet) to a spunlace non-woven fabric ([0066] “nonwoven fabric prepared by ... hydroentangling”) containing 100 wt% of cotton fiber ([0067]),
wherein the surface sheet comprises:
a plurality of protrusions (ridges 2, note at some portions, two parallel ridges would join in a widthwise direction, see Figs. 11 & 12) formed along a longitudinal direction ([0034] discloses that the X direction, shown in Fig. 11, is the longitudinal direction of the article) of the absorbent article and at an interval in a widthwise direction (Y direction in Figs. 11 & 12) on a skin-facing surface;
a plurality of recesses (valleys 3, Figs. 11 & 12) formed along the longitudinal direction of the absorbent article and between adjacent protrusions on said skin-facing surface, wherein the plurality of recesses have a smaller dimension in the width wise direction than the plurality of protrusions (evident from Fig. 12, where at least some portions of two protrusions are joined in the widthwise direction, thus yielding a continuous protrusion that is wider than the recesses on two sides of the continuous protrusion); and
a plurality of openings (4) extending along the longitudinal direction (Fig. 11, the plurality of opening form lines that extend in the X direction) of the surface sheet in at least a longitudinal area and penetrating through the surface sheet (see Fig. 12) is formed in the plurality of recesses (Fig. 11), wherein the surface sheet has a section that is configured to be adjacent to an excretory opening of a user when the absorbent article is worn by the user (topsheet 10 extends the entire length of the article, see Fig. 1, thus necessarily having a section configured to be adjacent to an excretory opening of the user), said section defining a widthwise area and 
Sato does not explicitly teach that wherein the absorbent article is an incontinence pad having a volume sufficient to absorb 20cc or more of urine. Sato discloses that the absorbent article is a diaper, which can broadly be interpreted as an incontinence pad since diapers can catch urine or feces discharged inadvertently. Becker discloses that baby diapers can absorb up to 300ml (equivalent to 300cc, [0002]). One skilled in the art would therefore be guided to make the Sato diaper having absorbencies in the range disclosed by Becker so as to better prevent leakage.
Sato also does not explicitly teach that each of the openings having a ratio of length in the longitudinal direction to length perpendicular to the longitudinal direction of at least 1.2.  However, Sato discloses that the openings may be elongated ([0090], “[t]he shape of the perforation hole in a plan view is not particularly limited and may be, for example, elliptic, triangular, or rectangular”).  Kuroda discloses an absorbent article comprising a topsheet made of an apertured sheet, wherein the apertures (through hole 12) are provided in between longitudinal protrusions (crest sections 14, see Figs. 2-3) and the apertures are elongated in the longitudinal direction of the article (see Fig. 10 in view of Figs. 4A-4C, which establishes that CD direction corresponds to a width/lateral direction of the article), thus the apertures have a length in the longitudinal direction of the article that is longer than a length in the width direction.  Kuroda further discloses that a length of the aperture in the longitudinal direction (L1) is at least 1.2 times a length in the width direction (L2, see [0090] and Fig. 9A, where L1 is 2.8mm and L2 is 1.25mm, yielding a ratio of 2.24).  It would have been obvious to one skilled in the art at the time of filing to further modify Sato with Kuroda since Sato already points to using openings of different shapes and Kuroda discloses apertures that would serve a similar function (e.g. allowing fluid to quickly pass through the topsheet of an article) and have the claimed dimensions are already known and used in the field.
Re Claim 8, Sato also discloses a second sheet (12) made of thermoplastic fiber ([0067]) is attached to a side of the surface sheet that faces the absorber (Fig. 12), the surface sheet and the second sheet are joined into a combined sheet (topsheet 10) by heat sealing ([0063]) of the second sheet in the plurality of recesses of the surface sheet, wherein, in the combined sheet, a basis weight of the plurality of recesses is substantially the same as that of the protrusions (implied since the sheets are shown to be uniform in thickness and basis weight), 
Re Claim 10, Sato also implies that the surface sheet is made of absorbent cotton fiber or non-absorbent cotton fiber (it can only be one or the other)..
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, Becker and Kuroda as applied to claim 6 above, and further in view of Gatto et al. (US 9,486,367).
Re Claim 9, Sato, Becker, and Kuroda substantially teach the limitations of claim 6 but do not explicitly disclose that the water repellent is glyceryl stearate. Gatto discloses a lotion composition used on an absorbent article contains glyceryl stearate (e.g. claim 1 of Gatto).  It would have been obvious to one skilled in the art at the time of filing to modify Sato further with Gatto since the selection of a material based on its suitability for its intended use (e.g. selecting a known lotion component to be used on absorbent articles) establishes a prima facie case of obviousness (MPEP 2144.07)..
Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons have been provided in Non-Final Rejection mailed on 8/7/2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nic J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        12 March 2021